FILED
                           NOT FOR PUBLICATION
                                                                              MAY 20 2022
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


SERGIO ESCOBAR-RESENDIZ, AKA                    No.    20-73807
Sergio Escobar-Resendez,
                                                Agency No. A029-110-890
             Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted May 16, 2022**
                              Pasadena, California

Before: LEE and BRESS, Circuit Judges, and FITZWATER,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for the
Northern District of Texas, sitting by designation.
      Petitioner Sergio Escobar-Resendiz (“Escobar-Resendiz”), a native and citizen

of Mexico, petitions for review of a Board of Immigration Appeals (“BIA”) decision

dismissing his appeal of an Immigration Judge’s (“IJ’s”) decision denying his

application for withholding of removal and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the

petition for review.

      We review the agency’s factual findings, including adverse credibility

determinations, for substantial evidence. Mukulumbutu v. Barr, 977 F.3d 924, 925

(9th Cir. 2020). Under this standard, we must uphold the agency’s determination

unless any reasonable trier of fact “‘would be compelled to conclude to the contrary’

based on the record.” Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th

Cir. 2017) (en banc) (quoting Zhi v. Holder, 751 F.3d 1088, 1091 (9th Cir. 2014)).

In assessing an adverse credibility finding, this court “must look to the ‘totality of the

circumstances[ ] and all relevant factors.’” Alam v. Garland, 11 F.4th 1133, 1137 (9th

Cir. 2021) (en banc) (alteration in original) (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).

      1.     Substantial evidence supports the agency’s determination that Escobar-

Resendiz was not credible when he testified before the IJ. First, in finding that

Escobar-Resendiz was not credible, the IJ reasonably relied on Escobar-Resendiz’s

inconsistent testimony regarding the timing of his kidnapping and the impossibility


                                          -2-
of the timeline of his kidnapping based on other evidence in the record. See

Ruiz-Colmenares v. Garland, 25 F.4th 742, 749-50 (9th Cir. 2022) (upholding

agency’s adverse credibility finding in part because petitioner’s testimony as to the

timing of his robberies was inconsistent and petitioner’s timeline surrounding his most

recent robbery was impossible). The inconsistencies in Escobar-Resendiz’s testimony

that the IJ identified are not trivial discrepancies in dates; rather, they are

inconsistencies regarding the timing of the key event underlying Escobar-Resendiz’s

applications for withholding of removal and CAT protection. See Rodriguez-Ramirez

v. Garland, 11 F.4th 1091, 1093 (9th Cir. 2021) (per curiam) (“We have recognized

that an IJ may rely upon an inconsistency in a crucial date concerning the very event

upon which [a petitioner] predicated his claim for asylum.” (alteration in original)

(quotations omitted)); Don v. Gonzales, 476 F.3d 738, 741-42 (9th Cir. 2007)

(explaining that although trivial discrepancies in dates cannot form the basis of an

adverse credibility finding, inconsistencies regarding the event that caused petitioner

to leave his country are not trivial).

       Second, the IJ made specific observations about aspects of Escobar-Resendiz’s

demeanor that undermined his credibility. For example, the IJ observed that Escobar-

Resendiz avoided answering questions directly and laughed when confronted with

inconsistencies in his testimony. See Huang v. Holder, 744 F.3d 1149, 1153 (9th Cir.


                                         -3-
2014) (“Among other factors, an IJ may base an adverse credibility determination on

the ‘demeanor, candor, or responsiveness’ of the applicant.” (quoting 8 U.S.C.

§ 1158(b)(1)(B)(iii))); Jibril v. Gonzales, 423 F.3d 1129, 1137 (9th Cir. 2005) (“We

give ‘special deference’ to a credibility determination that is based on demeanor.”

(quoting Singh-Kaur v. I.N.S., 183 F.3d 1147, 1151 (9th Cir. 1999))). Absent credible

supporting testimony, substantial evidence supports the denial of Escobar-Resendiz’s

withholding of removal claim. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

      2.     Substantial evidence also supports the agency’s denial of CAT relief.

Escobar-Resendiz’s CAT claim is based on the same testimony that the agency found

not credible. He does not point to any other evidence in the record that compels the

conclusion that it is more likely than not he would be tortured by, or with the consent

or acquiescence of, the government if returned to Mexico. See Shrestha v. Holder,

590 F.3d 1034, 1048-49 (9th Cir. 2010).

      PETITION DENIED.




                                         -4-